Citation Nr: 0317447	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-04 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to a disability rating greater than 10 
percent for dysfunctional uterine bleeding from May 21, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E.R.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision.  The 
veteran's case was remanded by the Board for additional 
development in May 2000.  It is again before the Board for 
appellate review.  During the pendency of the veteran's 
appeal, her claims file was transferred to different places, 
most recently to the RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  There is no evidence of a current disability caused by 
shin splints.

2.  The veteran's dysfunctional uterine bleeding is currently 
manifested by episodes of prolonged heavy bleeding with 
pelvic pain.  The veteran is not currently receiving any 
treatment for her disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have disability caused by shin 
splints that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2002).

2.  The criteria for a rating in excess of 10 percent for 
dysfunctional uterine bleeding, from May 21, 1996, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.116, Diagnostic Code 7629 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1993 to May 1996.  
A review of her service medical records (SMRs) for that 
period reveals that the veteran was evaluated for complaints 
of right foot pain after approximately one month of service.  
The assessment at that time was plantar fasciitis.  The 
veteran was treated for a contusion of the right lower leg in 
January 1994.  The veteran was evaluated for complaints of 
right shin pain in October 1994.  There was no trauma and the 
pain was associated with exercise.  X-rays were interpreted 
as negative.  The assessment was overuse.  In April 1996 the 
veteran was evaluated for complaints of bilateral leg pains.  
Physical examination showed that she was tender along the 
tibia.  The assessment was shin splints.  The veteran's May 
1996 separation physical examination included a history of 
shin splints as reported by the veteran on her Report of 
Medical History.  The examiner noted that the "foot 
trouble" reported by the veteran involved shin splints.  
There was no finding of any abnormality related to the lower 
extremities on the examination report.

In regard to the veteran's uterine bleeding, the SMRs 
document a history of complaints and evaluation regarding 
heavy menstrual bleeding and irregular menstrual cycles for 
most of her period of service.  In addition, the records also 
show the veteran suffered from abdominal pain and cramping 
that was associated with her heavy bleeding.  The veteran was 
placed on medication to attempt to regulate her menstrual 
cycle and reduce the amount of bleeding.  A March 29, 1996, 
entry noted that the veteran complained of abdominal pains.  
She had had a period for 45 days the prior year.  She said 
that she had not menstruated since February 1996.  The entry 
noted the veteran was treated for hormone imbalance.  An 
entry dated May 6, 1996, noted that the veteran had begun 
menstruating on April 11, 1996, and had not stopped.  A May 
10, 1996, entry noted the veteran's past history of irregular 
bleeding.  The examiner reported that the veteran's symptoms 
had waxed and waned after starting a course of medication.  
The latest impression was of dysfunctional uterine bleeding 
(DUB).  The veteran was prescribed Provera and Naproxen and 
copies of her records were to be made so that she could 
receive follow-on care from VA.  A military physician noted 
on the veteran's May 1996 Report of Medical History that her 
DUB was improving on a course of Provera.

The veteran submitted her claim for disability compensation 
benefits concurrent with her separation from service in May 
1996.  There were no nonmilitary sources of treatment 
reported.  The veteran's address was given as Brooklyn, New 
York.  

Service connection for dysfunctional uterine bleeding was 
granted by way of a rating decision dated in September 1996.  
The veteran was assigned a 10 percent disability rating 
effective from the date after her separation from service, 
May 21, 1996.  The veteran was denied service connection for 
shin splints of the right leg.

The veteran submitted her notice of disagreement in October 
1996.  She requested a hearing at the RO.

The veteran was scheduled for the requested hearing in 
December 1996.  A Report of Contact, dated in December 1996, 
requested that the hearing be postponed.  The veteran's 
hearing was rescheduled for January 1997.  An entry in the 
claims file indicates that she failed to report for the 
hearing.

Associated with the claims file is a Report of Contact, dated 
in March 1998, from the RO in Phoenix, Arizona.  The report 
related to a missing check.  Of import is that this evidence 
indicated that the veteran had begun residing in Arizona.

The Board remanded the veteran's case in April 1999.  The 
purpose of the remand was to afford the veteran an 
opportunity to testify at a Travel Board hearing.  The remand 
noted that the veteran was originally scheduled for a Travel 
Board hearing in January 1999; however, notice of the hearing 
date was returned to sender with no forwarding address for 
the veteran.  The RO later used a different address to inform 
the veteran that her case was being certified on appeal to 
the Board.  There was no indication that this letter was 
returned to sender.  Accordingly, the RO was to again 
schedule the veteran for a hearing, using the last known 
address.

The veteran and E.R. provided testimony at a Travel Board 
hearing in February 2000.  Of note, the veteran provided her 
new mailing address as part of her testimony.  The veteran 
testified that she saw an obstetrics-gynecology (OB-GYN) 
doctor in New York, but did not elaborate.  She said that she 
experienced bleeding since she had been in Phoenix.  The 
veteran said that she would be willing to report for a VA 
examination.  She also related that she experienced pain and 
discomfort from her condition from having to wear pads and 
that they rubbed her thighs.  She said that she sometimes 
experienced bleeding for 45 days at a time, sometimes with a 
very heavy flow.  She would then not have any bleeding for a 
period of approximately two months and then experience 
another long period of bleeding.  E.R. testified that he had 
observed that the veteran had experienced heavy bouts of 
bleeding where large amounts of tissue were present in the 
flow.  He described how the constancy of the problem would 
wear on the veteran because it always seemed to be there.  
The veteran said that the least amount of time for one of her 
cycles was 16 days of bleeding and 45 days was the maximum.  
She said she could go between 60-90 days without bleeding.  
She further testified that she used to donate plasma but was 
informed that her iron level was too low.  She said that she 
received treatment from VA in New York where she was given a 
shot, but it did not stop the bleeding.  It did take away the 
pain.  She also said that she was given a pill that did help 
reduce the length of her bleeding.  The veteran did not 
identify the source of her treatment.

In regard to her shin splints the veteran said that she did 
not suffer any injury in service but that her legs started to 
hurt from running, doing physical training (PT), walking and 
wearing combat boots.  She had not received any treatment for 
her symptoms since service and would self-treat with 
analgesic medication that she would rub on the affected area.  
She said the military doctor that did her separation physical 
examination told her that she should get her shin splints 
checked out.  The veteran related that she began to gain 
weight after service and tried to walk for exercise at a 
local track.  After awhile she said her legs would start to 
bother her and she would have to sit down.  She felt that if 
she were active every day her legs would bother her.  She 
also said that the cold sometimes bothered her legs.  The 
veteran said the pain was constant in service because of the 
continual requirement to run.  After service, she was not as 
active and so the pain was not constant.  

The RO certified the veteran's appeal to the Board in March 
2000.  The notification letter was sent to the address 
provided by the veteran at her February 2000 hearing.

The Board transmitted a copy of the transcript of the 
veteran's hearing in March 2000.  The transcript was sent to 
the same address as used by the RO.  Neither letter was 
returned as undeliverable.

The Board remanded the veteran's case in May 2000 to allow 
for additional development.  In keeping with the state of the 
law at that time, the Board found that the veteran's claim 
for service connection for shin splints was well grounded.  
This was based on the SMR entries, to include the notation on 
the veteran's separation physical examination, and her 
testimony of current symptoms.  The Board noted that the 
evidence was not sufficient to establish service connection 
and that a VA examination was required.  The remand also 
pointed out that the veteran had testified regarding 
receiving treatment at a VA facility.  The RO was instructed 
to contact the veteran and obtain any outstanding medical 
records and to schedule VA medical examinations to evaluate 
the veteran's current symptomatology relative to her DUB and 
to evaluate her claim of shin splints.  

A copy of the Board's decision and remand was mailed to the 
veteran.  There is no indication in the claims file that the 
copy was returned as undeliverable.

The Phoenix RO wrote to the veteran in June 2000 and 
requested that she identify any sources of treatment for the 
issues on appeal.  The veteran was advised to provide the 
evidence or authorize the RO to obtain the records on her 
behalf.  She was further advised on how to contact the 
appropriate personnel at the RO that were working on her 
claim.  There is no indication in the claims file that the 
letter was returned as undeliverable.

Associated with the claims file is a report from the veteran, 
on stationary from the Pittsburgh RO, wherein she indicated 
that she had not received a compensation check.  The veteran 
indicated that her address was in Brooklyn, New York.  The 
report was received by the Pittsburgh RO in August 2000; it 
is not clear when it was associated with the claims file.

The veteran was scheduled for VA examinations at the VA 
medical center (VAMC) in Phoenix in September 2000 and then 
rescheduled in October 2000; however, she failed to report 
for the examinations.  There is no indication in the claims 
file that the notices of the scheduled examinations were 
returned as undeliverable.  

Associated with the claims file is a notice from the 
veteran's representative in Phoenix that apprised the RO of a 
new address for the veteran.  The veteran's new address was 
in North Versailles, Pennsylvania.  A Report of Contact, 
dated in November 2001, noted a change in the street address 
for the veteran.

The Pittsburgh RO wrote to the veteran in September 2002.  
The letter said that the case was remanded from the Board and 
required additional development.  The RO noted that the 
Phoenix RO wrote to the veteran in June 2000 and requested 
information/evidence from her, but that she did not reply.  
The veteran was again asked to identify any sources of 
evidence, to include treatment records, that could be 
obtained to support her claim.  She was requested to provide 
the necessary authorization for the RO to obtain any records 
she wanted VA to obtain.  Finally, the veteran was told that 
she would be scheduled for VA examinations in the near 
future.  The veteran was advised that if she failed to report 
for the examinations, without good cause, her claim would be 
decided based on the evidence of record.  There is no 
indication in the claims file that the RO's letter was 
returned as undeliverable.

Associated with the claims file are letters from the VAMC in 
Pittsburgh that provided notice to the veteran of scheduled 
appointments for examinations on October 30, 2002, and 
November 1, 2002, respectively.  The letters are dated 
October 21, 2002, and addressed to the address provided in 
the November 2001 Report of Contact.  Again, there is no 
indication in the claims file that the letters were returned 
as undeliverable.

The veteran failed to report for the scheduled VA 
examinations.  Further, there is no indication in the claims 
file that she responded to the RO's September 2002 letter.

The veteran's representative was afforded the opportunity to 
submit additional argument in support of the veteran's claim, 
both at the RO and in Washington, D.C.  

II.  Analysis

During the pendency of the veteran's claim the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted 
in November 2000.  On August 29, 2001, during the pendency of 
this appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The veteran submitted her claim immediately after her 
separation from service.  The RO adjudicated her claim, using 
her SMRs, in May 1996.  The veteran was provided notice of 
the rating action and a copy of the rating decision.  The 
rating decision informed her of the basis for the assignment 
of a 10 percent rating and what was required in order to 
warrant a 30 percent rating for her service-connected DUB.  
Further, the veteran was informed of why her claim for 
service connection for shin splints was denied - no evidence 
of a chronic condition.  

The November 1996 statement of the case provided notice of 
the pertinent statutory and regulatory provisions as well as 
informed the veteran of all of the evidence considered in her 
case.

The veteran testified at a hearing in February 2000.  She 
indicated that she had received some treatment after service 
for her DUB.  She testified that there were no treatment 
records regarding her claim for service connection for shin 
splints.  The Board remanded her case in order to provide for 
additional development.

The May 2000 Board remand advised the veteran that her claim 
regarding the issue of shin splints was considered well 
grounded.  The remand also noted that the veteran needed to 
be contacted to provide information on sources of treatment 
in order to substantiate her claim for service connection and 
a higher rating for her service-connected DUB.

The Phoenix RO wrote to the veteran in June 2000 and the 
Pittsburgh RO wrote to her in September 2002, in attempts to 
have the veteran either submit the additional evidence or to 
identify sources for the RO to obtain evidence on her behalf.  
The veteran failed to respond to either of the letters.

The veteran was issued a supplemental statement of the case 
(SSOC) in February 2003.  The SSOC addressed the development 
of the veteran's claim and all the evidence of record.  In 
addition, the SSOC provided the veteran with the pertinent 
statutory and regulatory provisions pertaining to the VCAA.  
The SSOC noted that the veteran failed to respond to the 
several VA requests for information/evidence.

The Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate her 
claim, as well as the actions expected of her and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that VA 
scheduled the veteran for a hearing at the RO in December 
1996 and then postponed it at her request.  The hearing was 
rescheduled for January 1997 and the veteran failed to report 
for the hearing.  The veteran was afforded a Board hearing in 
February 2000 where she said she had received post-service 
treatment for her DUB.  The veteran failed to respond to a 
June 2000 request for information that could have been used 
to develop additional evidence.  She failed to respond to 
similar request made in September 2002.  The veteran failed 
to report for VA examinations scheduled in September and 
October 2000.  She also failed to report for VA examinations 
scheduled in October and November 2002.

The record shows that the veteran has made several moves to 
different jurisdictions without apprising VA of her 
whereabouts.  Many attempts have been made to provide 
assistance to the veteran, whether it be providing a hearing, 
obtaining medical records, or affording her current VA 
examinations.  

The Board notes that, "[t]here is a presumption of regularity 
that attaches to actions of public officials."  Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 
459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  The United States Court of Appeals 
for Veterans Claims (Court), has also "applied the 
presumption of regularity to all manner of VA processes and 
procedures."  Woods, 14 Vet. App. at 220; see Schoolman v. 
West, 12 Vet. App. 307, 310 (1999) (applying presumption as 
to whether RO sent to claimant the application form for 
dependency and indemnity compensation); see also Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (applying 
presumption that the Department had properly discharged its 
responsibilities by attaching a copy of the notice of 
appellate rights to the notification letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310. (citations omitted).  Neither 
the veteran, nor her representative, has contended that she 
has not received the notices recited above.  The notices have 
all been sent to the last known address as provided by the 
veteran.  Moreover, subsequent to the May 2000 remand from 
the Board, there is no evidence of any VA correspondence 
being returned as undeliverable or sent to an incorrect 
address.  The veteran has not rebutted the presumption of 
regularity.

In light of the above, the Board concludes that VA's duty to 
assist has been met in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303(a) (2002).  In addition, certain chronic diseases, such 
as arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

VA made several attempts to have the veteran examined 
regarding her shin splints but she failed to report for the 
scheduled examinations.  The veteran was informed in 
September 2002 that, if she failed to report for her 
scheduled examinations, her claim would be adjudicated based 
on the evidence of record.  See 38 C.F.R. § 3.655(b) (2002).  
She has not provided any feedback as to why she failed to 
report and has not identified any other source of evidence 
that would be of assistance.  

In this case the only medical evidence of record consists of 
the veteran's SMRs.  The SMRs do not show a continuity of 
problems with shin splints.  The veteran was treated on 
several isolated occasions for complaints of pain.  X-rays 
from October 1974 were negative.  While she was treated for 
shin splints in April 1996, one month prior to her 
separation, there was no indication of any abnormality on her 
May 1996 separation examination.  The Report of Medical 
History noted shin splints by history and did not state that 
there was any current finding of disability.

The veteran testified in February 2002 that she continued to 
experience pain in her lower extremities.  She said that it 
would increase with her level of activity and was sometimes 
related to the cold.  She further testified that she had not 
sought any treatment since her separation from service and 
self-medicated with analgesic cream.

The Board finds that there is insufficient evidence of record 
to establish service connection for a disability caused by 
shin splints.  The available evidence suggests treatment in 
service for an acute and transitory condition.  She testified 
as to pain in her lower legs in 2000 but has not sought 
treatment, or a diagnosis, of her condition at any time after 
service.  While the veteran is competent and capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no medical diagnosis of a current 
disability, only the veteran's assertions of pain in her 
legs.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Consequently, the 
preponderance of the evidence is against this claim of 
service connection.



B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's claim for a higher evaluation for her DUB is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's DUB has been evaluated by the RO under 
Diagnostic Code 7269, relating to disabilities involving 
endometriosis.  38 C.F.R. §§ 4.20, 4.116 (2002).  Under 
Diagnostic Code 7269, endometriosis that is manifested by 
pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control will be assigned a 10 
percent rating.  Endometriosis that is manifested by pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment will be assigned a 30 percent evaluation.  

As noted above the only medical evidence of record consists 
of the veteran's SMRs despite repeated attempts to have her 
identify sources of treatment and to report for scheduled VA 
examinations.  The SMRs document that the veteran had a 
number of instances of heavy irregular bleeding and was 
prescribed several medications for treatment.  She was 
evaluated near the time of her separation for complaints of 
abdominal pain that were related to her DUB.  It was 
anticipated at that time that she would seek further 
treatment from VA.  The veteran's separation examination 
noted that she was improving with a course of Provera.

The veteran testified in February 2000 that she received 
treatment at an unidentified VA facility after service where 
she was given a shot that relieved her pain and a pill that 
reduced the length of bleeding to approximately 12 days.  
However, there is no indication in the claims file that the 
veteran continued to receive treatment.

She further testified that she had decided to "deal with 
it" in regard to her bleeding.  She did express an interest 
in obtaining treatment at the Phoenix VAMC at the time of her 
hearing but there is no indication in the claims file that 
the veteran ever sought treatment.

All attempts to have her identify sources of treatment were 
unsuccessful.  Moreover, the veteran failed to report for VA 
examinations that would have provided pertinent evidence of 
her current status and whether treatment was controlling her 
symptoms.

The Board acknowledges the severity of the veteran's bleeding 
as related in her February 2000 testimony.  The Board further 
acknowledges the supporting testimony from E.R. at that time.  
However, given the facts that the veteran has not identified 
any sources of treatment where records could be obtained, 
that she did receive relief from the time she was given a 
shot and pill (Transcript p. 12), the Board cannot find that 
she satisfies the criteria for a 30 percent rating.  The 
evidence of record, such as it is, does not demonstrate that 
her pelvic pain and heavy bleeding cannot be controlled by 
treatment.  Moreover, given her prior lack of response to all 
attempts to obtain a VA examination, a remand of the case is 
not in order.  In light of the evidence of record the 
veteran's claim for a higher rating for service-connected DUB 
must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for shin splints or a higher rating for 
the veteran's service-connected DUB.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to a disability evaluation in excess of 10 
percent for dysfunctional uterine bleeding from May 21, 1996, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

